Title: From Thomas Jefferson to Nathaniel Macon, 21 February 1826
From: Jefferson, Thomas
To: Macon, Nathaniel


                        
                        
                            Monticello
                            Feb. 21. 26.
                        
                    How could you think, my dear friend, of  appealing to me for materials for the history of N. Carolina? at the age of 83, scarcely able to walk from one room to another, rarely out of pain, and with both hands so crippled that to write a page is nearly the work of  a day? I believe too that I never knew any thing about it, and if I did it is all forgotten. but  I have observed, that at whatever age, or in whatever form we have known a person of old so we believe  him to continue  indefinitely, unchanged by time or  decay.  I am glad however you did not reflect on this, because it has furnished occasion for a letter  from you which I shall always recieve  with the  welcome which antient & affectionate recollections ever bring. I am particularly happy to percieve that you retain health and spirits still manfully to maintain our good old  principle of cherishing and fortifying the rights and authorities of the people in opposition to those who fear them, who wish to take all power from them, and to transfer all to Washington. the latter may call themselves republicans if they please, but  the school of Venice, and all of this principle I call at once tories. for  consolidation is  toryism in disguise. it’s object being to withdraw their  as possible from the ken of the people. God bless you & preserve you  many and long years. 
                        Th: J.
                    